DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 12, 15, 16, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al, US Patent Application 2013/0234204 (newly submitted).

Regarding claim 11, Kang teaches a device, comprising a first semiconductor layer 5 that contains a first type of semiconductor material (single crystal silicon, [0045]); a second semiconductor layer 11 disposed over the first semiconductor layer, wherein the second semiconductor layer contains the first type of semiconductor material and a second type of semiconductor material different from the first type of semiconductor 13 disposed over the second semiconductor layer, wherein the third semiconductor layer contains the second type of semiconductor material (germanium, [0046]); and a gate structure 17 or 15/17 at least partially wrapping around the third semiconductor layer; wherein: the second semiconductor layer is in direct contact with the first semiconductor layer; or the third semiconductor layer is in direct contact with the second semiconductor layer (figure 21).

Regarding claim 12, Kang teaches the first semiconductor layer contains silicon; the second semiconductor layer contains silicon germanium; and the third semiconductor layer contains germanium [0046].

Regarding claim 15, Kang teaches a dielectric component 15 disposed between the first semiconductor layer and the gate structure (figure 20A).

Regarding claim 16, Kang teaches a bottommost surface of the gate structure is disposed over a top surface of the second semiconductor layer (Figure 20A).

Regarding claim 21, Kang teaches the first semiconductor layer 5 is wider than the second semiconductor layer 11 and the third 13 semiconductor layer (wherein width is measured from upper top surface to bottom surface of each item).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kang as applied to claim 11 above, and further in view of Dixit et al, US Patent Application Publication 2005/0051812 (as cited in a previous Office Action).

Regarding claim 17, while Kang teaches a FinFET device Kang fails to teach the FinFET is a p-type FinFET.

Dixit teaches the FinFET is a p-type FinFET [0054] because it is generally known in the art that a FinFET may be either an n-type of p-type FET.

It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to combine the teachings of Dixit with that of Kang because it is generally known in the art that a FinFET may be either an n-type of p-type FET 


Allowable Subject Matter

s 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 1-5, 7-10, 18, 19, and 22 are allowed. The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art fails to anticipate or render obvious the claimed invention including “…a dielectric liner disposed on sidewalls of the oxide and on sidewalls of the semiconductor layer; a semiconductor component disposed over the oxide, wherein the semiconductor layer and the semiconductor component have different material compositions, wherein an upper surface of the dielectric liner is disposed below an upper surface of the semiconductor component; and a gate structure at least partially wrapping around the semiconductor component.…” in combination with the remaining limitations. Claims 2-5 and 7-10 are dependent upon claim 1 and are therefore allowable.

Regarding claim 18, the prior art fails to anticipate or render obvious the claimed invention including “…an n-type FinFET (NFET) that includes, wherein a bottom surface of the second semiconductor layer is disposed over a top surface of the first dielectric component; and a first gate structure that at least partially wraps around the second semiconductor layer; and a p-type FinFET (PFET) that includes a second dielectric component disposed on sidewalls of the fifth semiconductor layer, wherein a bottom 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s arguments with respect to claim(s) 11-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051.  The examiner can normally be reached on M-F 7AM-4PM.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899